Citation Nr: 0532048	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  04-09 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from December 1953 to 
March 1963 and from October 1964 to February 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the RO, which denied the 
veteran's claim.

In August 2004, the veteran testified at a hearing before the 
undersigned via video teleconference.  That month, he waived 
initial RO consideration of new evidence submitted in 
conjunction with his hearing.  38 C.F.R. § 20.1304 (c) 
(2005).

At his hearing, the veteran raised a claim for secondary 
service connection for peripheral neuropathy of the upper and 
lower extremities.  This is REFERRED to the RO for 
appropriate action.


FINDING OF FACT

The veteran's diabetes mellitus is manifested by the 
requirement of insulin, a restricted diet, and the regulation 
of activities.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 40 
percent, but no higher, for the veteran's service-connected 
type II diabetes mellitus have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.119, 
Diagnostic Code 7913 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Introduction 

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: Fayetteville VA Medical Center treatment records dated 
from February to September 2003, a VA medical examination 
report dated in June 2003, private treatment records, and the 
veteran's August 2004 hearing testimony.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  Rather, the Board will 
focus on the most salient and relevant evidence, but the 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected type II diabetes mellitus has 
been rated 20 percent disabling by the RO under the 
provisions of Diagnostic Code 7913.  38 C.F.R. § 4.119.

Diagnostic Code 7913 provides, in pertinent part, the 
following levels of disability:

40 % Requiring insulin, restricted diet, and 
regulation of activities;
20 % Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.

The evidence reflects that the veteran uses an insulin pump, 
which provides an injection of insulin every 12 minutes.  
Additional insulin is necessary after carbohydrate containing 
meals.  Moreover, if blood sugar exceeds certain levels, 
further insulin is necessary.  The veteran also takes 
metformin twice daily, and he visits a diabetic care provider 
every three months.  In June 2003, pursuant to examination, a 
VA examiner diagnosed insulin dependent type II diabetes 
mellitus.

A June 2004 written statement from the nurse that has treated 
him at a private medical facility since 2003 indicated that 
he has to regulate his activities because excessive bending, 
stooping, and lifting irritate the catheter and pump.  A July 
2004 letter from his VA treating physician notes the 
veteran's activities are restricted.

The Board observes that the June 2003 VA examination report 
does not reflect any medically necessary limitation of 
activity due to the service-connected type II diabetes 
mellitus.  However, the 2004 letters discussed above and the 
veteran's testimony indicate the contrary, and while the 
veteran is not competent to provide medical opinions, he can 
comment upon his symptomatology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In any case, the Board finds the 
veteran's testimony regarding the effective limitation of 
activity due to the insulin pump credible.  At his August 
2004 hearing, the veteran indicated that he required insulin, 
a restricted diet, and regulation of activities.  He further 
explained the de facto practical limitation of activities 
caused by the insulin pump and the need to stop all activity 
when his blood sugar levels became too low.

The foregoing clearly reflects that the veteran's type II 
diabetes mellitus symptomatology falls squarely within the 
criteria associated with a 40 percent evaluation.  Id.  
Specifically, he uses insulin, has a restricted diet, and 
must regulate his activities.  

The evidence is at least in relative equipoise regarding 
whether limitation of activity has been caused by the 
veteran's type II diabetes mellitus.  In such cases, the 
Board must consider the evidence most favorable to the 
veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert, 
supra.  In this case, of course, a finding regarding 
limitation of activity due to diabetes mellitus is most 
favorable to the veteran.  The Board took this factor into 
account in assigning the 40 percent evaluation herein.

In granting this rating, the Board notes that the 40 percent 
rating is considered to be a full grant of the benefits being 
sought on appeal.  At his hearing, the veteran's 
representative indicated that a 40 percent rating would 
satisfy this appeal, and the veteran's contentions have 
always been focused on assignment of a 40 percent rating for 
this condition. See hearing transcript at page 10. 
Accordingly, because a 40 percent rating is presently being 
granted, this is considered to be a full grant of the 
benefits being sought on appeal.  See AB v. Brown, 6 Vet.App. 
35, 39 (1993) (a claimant may limit a claim or appeal to the 
issue of entitlement to a particular disability rating which 
is less than the maximum disability rating allowed by law).  
Moreover, because the claim is being granted in full, the 
notification and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), have been fully satisfied.  


ORDER

An evaluation of 40 percent for service-connected diabetes 
mellitus type II is granted subject to the law and 
regulations governing the disbursement of veterans' benefits.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


